The opinion of the court was delivered by
Prager, J.:
This is an action in quo warranto brought by the state of Kansas on the relation of the attorney general, seeking to oust members of the state finance council from the exercise of various powers and responsibilities placed in them by statute.
Hearing has been expedited by a preferential setting of the case for argument. The case has been briefed and was orally argued by the parties on March 4, 1977.
Upon due consideration by a unanimous court, we conclude that the judgment of the district court ousting the defendants from the exercise of their statutory powers as members of the state finance council should be reversed. Judgment is entered for the defendants. This brief opinion announcing our decision will be implemented by a formal opinion to be filed when it is prepared.